DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “Vessel” to –A vessel- in ll. 1.  Appropriate correction is required.
Claims 2-6 are objected to because of the following informalities:  amend “Apparatus” to –The vessel occlusion apparatus- in ll. 1.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  replace ll. 4-5 and the first word of lls. 6, 8, 11 & 13 as follows: -a control unit configured to carry out a vessel occlusion by controlling the RF energy source by: a) determining… (i) ramping…(ii) maintaining…(b) outputting- for grammatical purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  indent limitations (i) and (ii) in lls. 8 & 11 under limitation (a).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “power” to –the power- in ll. 2.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “power” to –the power- in ll. 2.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “impedance” to –the impedance- in ll. 3.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  indent limitations (i) and (ii) in lls. 8 & 11 under limitation (a).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  delete “instructions to” in lls. 8 & 11.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “an RF signal” in ll. 8 to -an RF signal to the electrode by the RF energy source- in ll. 8 and .  Appropriate correction is required.
Claims 16-23 are objected to because of the following informalities:  amend “Computer instructions algorithm” to –The non-transitory computer readable storage medium storing the computer instructions- in ll. 1.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  amend “power” to –the power- in ll. 1.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  amend “power” to –the power- in ll. 1.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  amend “impedance” to –the impedance- in ll. 3.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  indent limitations (i) and (ii) in lls. 5 & 9 under limitation (a).  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  amend “a second, lower, power level” to –a second, lower power level- in ll. 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-9, 11, 14-15, 18-22 & 24 recite the term "substantially" which is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-14 & 16-23 depend from claims 1 & 14 and are thus also rejected.
Claim 3 recites the limitation "the occlusion process" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-14 recites the limitation “A system according to claim 1”; however, claim 1, upon which claims 7-14 depend upon, recite a “[v]essel occlusion apparatus”.  It is unclear if claims 7-14 are attempting to claim a “system” rather than the “apparatus” of if they are further dependent apparatus claims of claim 1.  For purposes of examination, they will be examined as the latter.
Claim 10 recites the limitation “application of heating energy at a power level”;  it is unclear if the “heating energy” newly recited in claim 10 is the same as or different from the RF signal/power (i.e., energy) applied in claim 1, upon which claim 10 is dependent.  For purposes of examination, it will be interpreted as being the same. 
Claim 10 recites the limitation “a power level”; it is unclear if the “power level” of claim 10 is the same as or different from the “first power level” or the “second, lower power level” of claim 1, upon which claim 10 is dependent.  For purposes of examination, it will be interpreted as being different and as such as –an initial power level-. 
Claim 17 recites the limitation "the occlusion process" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “application of heating energy at a power level”;  it is unclear if the “heating energy” newly recited in claim 23 is the same as or different from the RF signal/power (i.e., energy) applied in claim 15, upon which claim 23 is dependent.  For purposes of examination, it will be interpreted as being the same. 
Claim 23 recites the limitation “a power level”; it is unclear if the “power level” of claim 23 is the same as or different from the “first power level” or the “second, lower power level” of claim 15, upon which claim 23 is dependent.  For purposes of examination, it will be interpreted as being different and as such as –an initial power level-. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-6, 7-8, 11-16 & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (2018/0036065).
Concerning claim 1, as illustrated in at least Fig. 4B-6B, 11 & 13, Yates et al. disclose Vessel occlusion apparatus (surgical instrument system 100; [0066]) including: 
an RF energy source configured to output an RF signal to an electrode deployable endoluminally within a vessel of a patient (generator 120 is connected ; and 
a control unit, through control of the RF energy source in order to carry out vessel occlusion (control unit 125; [0067]), configured to: 
a) determine an impedance through the electrode and, while the measured impedance is no more than substantially 150  (sensor determines impedance to control power curve while impedance is less than 150 ; [0090], [0094], [0106]): 
(i) ramp up power of the RF signal to a predetermined first power level over a first period (electrosurgical energy applied rises to a predetermined level of power of 20W over a first time period; [0090]); and 
(ii) maintain the power of the RF signal at the predetermined first power level for a given second period (power 610 is maintained at 20 W for a second time period; [0090]); 
(b) output the RF signal at a second, lower power level for a predetermined third period in response to the measured impedance reaching or exceeding substantially 150  (when tissue impedance reaches 150 ohms, the power 620 is decreased for a third period of time; [0090]).
Yates et al. fail to disclose the predetermined first power level to be substantially 40W nor for the first period to be no more than substantially 20 seconds.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Yates et al. such that the power level is substantially 40W and the first period is no more than substantially 20 seconds, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 2, Yates et al. disclose the control unit (125) configured to apply power at the second power level with the electrode (230a/b) in the same position as during the first period (Fig. 1A). 
Concerning claim 5, Yates et al. disclose the control unit (125) configured to ramp the power up to the predetermined first power level from substantially zero power (Fig. 6A). 
Concerning claim 6, Yates et al. disclose the control unit (125) configured to ramp the power up to the predetermined first power level substantially linearly (Fig. 6A). 
Concerning claim 7, Yates et al. fail to disclose the second period is no more than substantially 20 seconds.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Yates et al. such that the second period is no more than substantially 20 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 8, Yates et al. disclose the second power level is substantially 10W (Fig. 6A). 
Concerning claim 11, Yates et al. fail to disclose the first period is at least substantially 1 second.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 12, Yates et al. fail to disclose the first period is between about 1 second and about 10 seconds.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Yates et al. such that the first period is between about 1 second and about 10 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning 13, Yates et al. fail to disclose the first period is between about 2 seconds and about 10 seconds.  It would hav1e been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Yates et al. such that the first period is between about 2 seconds and about 10 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 14, Yates et al. fail to disclose the first period is at least substantially 10 seconds.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Yates et al. such that the first period is at least substantially 10 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
claim 15, as illustrated in at least Fig. 4B-6B, 11 & 13, Yates et al. disclose a non-transitory computer readable storage medium storing computer instructions (non-transitory computer readable medium that includes instructions executed by a processor to cause the process to perform operations comprising any of the operations described; [0026]), the computer instructions executable by a control unit to perform a power control algorithm for vessel occlusion through control of an RF energy source (control unit 125 of generator 120 executes the instructions; [0027], [0067]), the instructions comprising: 
a) instructions to measure an impedance through an electrode deployable endoluminally within a vessel of a patient, and, while the measured impedance is no more than substantially 150 (sensor determines impedance to control power curve; [0090], [0094], [0106]): 
(i) instructions to ramp up a power of an RF signal to a predetermined first power level over a first period of time, the RF signal output to the electrode by the RF energy source (sensor determines impedance to control power curve while impedance is less than 150 ; [0090], [0094], [0106]); and 
(ii) instructions to maintain the power of the RF signal at the predetermined first power level for a given second period (power 610 is maintained at 20 W for a second time period; [0090]); 
(b) instructions to output the RF signal at a second, lower, power level for a predetermined third period in response to the measured impedance reaching or exceeding substantially 150 (when tissue impedance reaches 150 ohms, the power 620 is decreased for a third period of time; [0090]).
Yates et al. fail to disclose the predetermined first power level to be substantially 40W nor for the first period to be no more than substantially 20 seconds.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Yates et al. such that the power level is substantially 40W and the first period is no more than substantially 20 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 16 is rejected upon the same rationale as provided for claim 2. 
Claim 19 is rejected upon the same rationale as provided for claim 5. 
Claim 20 is rejected upon the same rationale as provided for claim 7. 
Claim 21 is rejected upon the same rationale as provided for claim 8. 

Claim(s) 1-5, 7-8, 11-22 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgaard et al. (2015/0289930) in view of Farley et al. (2007/0055326). 
Concerning claim 1, as illustrated in at least Figs. 1-3 & 5, Elgaard et al. disclose Vessel occlusion apparatus (RF ablation system 10; [0041]) including: 
an RF energy source configured to output an RF signal to an electrode deployable endoluminally within a vessel of a patient (control unit 40 comprises ; and 
a control unit, through control of the RF energy source in order to carry out vessel occlusion (control unit 40 comprises processing unit 42 that controls power delivery circuit 44; [0045]), configured to: 
a) determine an impedance through the electrode and, while the measured impedance is no more than a threshold (impedance sensor unit 48 measures impedance and when less than a first threshold indicative of generation of blood clot 70, performs the first phase; [0045], [0051], [0061]): 
(i) ramp up power of the RF signal to a predetermined first power level over a first period (during a first phase, control unit 40 commands the power unit 44 to supply RF energy to the electrode 12 at a first power level which is relatively high; [0038], [0050]); and 
(ii) maintain the power of the RF signal at the predetermined first power level for a given second period (the first phase is maintained until measurement of impedance determines a sufficient amount of blood has clotted around the electrode 12 to cause a drop in measured current and consequential increase in impedance; [0038], [0051]); 
(b) output the RF signal at a second, lower power level for a predetermined third period in response to the measured impedance reaching or exceeding the impedance threshold (during a second phase when the impedance threshold has been reached, control unit 50 commands .
Elgaard et al. fail to disclose the measured impedance to be no more than substantially 150 while the first phase occurs when outputting the RF signal at the predetermined first power level and the measured impedance reaching or exceeding substantially 150 when switching to the second phase and outputting the RF signal at the second, lower power level, the first period is no more than substantially 20 seconds and the predetermined first power level to be substantially 40 W.  However, Elgaard et al. discuss that a skilled person will be able to determine suitable ablation parameters, including ablation energy level, ablation time duration, and impedance levels, from common general knowledge in the art ([0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Elgaard et al. such that the measured impedance to be no more than substantially 150 while the first phase occurs when outputting the RF signal at the predetermined first power level and the measured impedance reaching or exceeding substantially 150 when switching to the second phase and outputting the RF signal at the second, lower power level and the first period is no more than substantially 20 seconds and the predetermined first power level to be substantially 40 W, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, Farley et al. disclose a vessel occlusion apparatus (10) where a predetermined first power level is applied, the first power level being between 20-40 W.  At the time the invention was effectively filed, it would have been obvious to In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 2, Elgaard et al. disclose the control unit (40) configured to apply power at the second power level with the electrode (12) in the same position as during the first period ([0055]). 
Concerning claim 3¸Elgaard et al. disclose the control unit (40) configured to repeat the occlusion process with the electrode (12) moved proximally in the vessel a given distance ([0056]; Fig. 2A-3). 
Concerning claim 4¸Elgaard et al. fail to disclose the given distance to be substantially 5 millimeters.  However, Elgaard et al. teach that the predetermined distance may be equivalent to a desired length of closure of the vessel and the system is configured to create an occluding barrier of varying length ([0019]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Elgaard et al. such that the given distance is substantially 5 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
claim 5, Elgaard et al. disclose the control unit (40) configured to ramp the power up to the predetermined first power level from substantially zero power ([0061]; Fig. 3). 
Concerning claim 7, Elgaard et al. fail to disclose the second period is no more than substantially 20 seconds.  However, Elgaard et al. discuss that a skilled person will be able to determine suitable ablation parameters, including ablation energy level, ablation time duration, and impedance levels, from common general knowledge in the art ([0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Elgaard et al. such that the second period is no more than substantially 20 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 8, Elgaard et al. disclose the second power level is substantially half the power (Fig. 2A-B).  Since the modified invention of Elgaard et al. in view of Farley et al. teach the first power level to be between 20-40W, Elgaard et al. in view of Farley et al. teach the second power to be substantially 10 W.
 Concerning claim 9, Elgaard et al. fail to disclose the second, lower power level is supplied for a period of substantially 5 seconds.  However, Elgaard et al. discuss that a skilled person will be able to determine suitable ablation parameters, including ablation energy level, ablation time duration, and impedance levels, from common general knowledge in the art ([0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Elgaard et al. such that the second, lower power level is supplied In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 11, Elgaard et al. fail to disclose the first period is at least substantially 1 second.  However, Elgaard et al. discuss that a skilled person will be able to determine suitable ablation parameters, including ablation energy level, ablation time duration, and impedance levels, from common general knowledge in the art ([0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Elgaard et al. such that the first period is at least substantially 1 second, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 12, Elgaard et al. fail to disclose the first period is between about 1 second and about 10 seconds.  However, Elgaard et al. discuss that a skilled person will be able to determine suitable ablation parameters, including ablation energy level, ablation time duration, and impedance levels, from common general knowledge in the art ([0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Elgaard et al. such that the first period is between about 1 second and about 10 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
claim 13, Elgaard et al. fail to disclose the first period is between about 2 seconds and about 10 seconds.  However, Elgaard et al. discuss that a skilled person will be able to determine suitable ablation parameters, including ablation energy level, ablation time duration, and impedance levels, from common general knowledge in the art ([0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Elgaard et al. such that the first period is between about 2 seconds and about 10 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Concerning claim 14, Elgaard et al. fail to disclose the first period is substantially 10 seconds.  However, Elgaard et al. discuss that a skilled person will be able to determine suitable ablation parameters, including ablation energy level, ablation time duration, and impedance levels, from common general knowledge in the art ([0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Elgaard et al. such that the first period is substantially 10 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 15, as illustrated in at least Figs. 1-3 & 5, Elgaard et al. disclose a non-transitory computer readable storage medium storing computer instructions (processing unit 42; [0061]), the computer instructions executable by a control unit to perform a power control algorithm for vessel occlusion through control of an RF energy source (processing unit 42 controls power delivery circuit 44to close or occlude a body vessel; [0004], [0045], [0061]), the instructions comprising: 
a) instructions to measure an impedance through an electrode deployable endoluminally within a vessel of a patient, and, while the measured impedance is no more than substantially impedance threshold(impedance sensor unit 48 measures impedance and when less than a first threshold indicative of generation of blood clot 70, performs the first phase; [0045], [0051], [0061]): 
(i) instructions to ramp up a power of an RF signal to a predetermined first power level over a first period of time, the RF signal output to the electrode by the RF energy source (during a first phase, control unit 40 commands the power unit 44 to supply RF energy to the electrode 12 at a first power level which is relatively high; [0038], [0050]); and 
(ii) instructions to maintain the power of the RF signal at the predetermined first power level for a given second period (the first phase is maintained until measurement of impedance determines a sufficient amount of blood has clotted around the electrode 12 to cause a drop in measured current and consequential increase in impedance; [0038], [0051]); 
(b) instructions to output the RF signal at a second, lower, power level for a predetermined third period in response to the measured impedance reaching or exceeding the impedance threshold( during a second phase when the impedance threshold has been reached, control unit 50 commands power unit 44 to apply energy at a second power level lower than the first power level; [0054], [0056], [0061]).
while the first phase occurs when outputting the RF signal at the predetermined first power level and the measured impedance reaching or exceeding substantially 150 when switching to the second phase and outputting the RF signal at the second, lower power level, the first period is no more than substantially 20 seconds and the predetermined first power level to be substantially 40 W.  However, Elgaard et al. discuss that a skilled person will be able to determine suitable ablation parameters, including ablation energy level, ablation time duration, and impedance levels, from common general knowledge in the art ([0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Elgaard et al. such that the measured impedance to be no more than substantially 150 while the first phase occurs when outputting the RF signal at the predetermined first power level and the measured impedance reaching or exceeding substantially 150 when switching to the second phase and outputting the RF signal at the second, lower power level and the first period is no more than substantially 20 seconds and the predetermined first power level to be substantially 40 W, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, Farley et al. disclose a vessel occlusion apparatus (10) where a predetermined first power level is applied, the first power level being between 20-40 W.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Elgaard et al. such that the predetermined first power level to be substantially 40W in order to provide the benefit of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 16 is rejected upon the same rationale as provided for claim 2. 
Claim 17 is rejected upon the same rationale as provided for claim 3. 
Claim 18 is rejected upon the same rationale as provided for claim 4. 
Claim 19 is rejected upon the same rationale as provided for claim 5. 
Claim 20 is rejected upon the same rationale as provided for claim 7. 
Claim 21 is rejected upon the same rationale as provided for claim 8. 
Claim 22 is rejected upon the same rationale as provided for claim 9. 
Concerning claim 24, as illustrated in at least Figs. 1-3 & 5, Elgaard et al. disclose a method of occluding a vessel of a patient (method for occluding or closing a vessel; [0002]); the method including: 
a) measuring, with a control unit, an impedance through an electrode deployable endoluminally within the vessel, and, while the measured impedance is no more than substantially a threshold (impedance sensor unit 48 of control unit 40 measures impedance and when less than a first threshold indicative of generation of blood clot 70, performs the first phase; [0045], [0051], [0061]): 
(i) ramping up, with the control unit via an RF energy source outputting an RF signal, a power of the RF signal to a predetermined first power level over a first period of time (during a first phase, control unit 40 ; and 
(ii) maintaining, with the control unit via the RF energy source, the power of the RF signal at the predetermined first power level for a given second period (the first phase is maintained until measurement of impedance determines a sufficient amount of blood has clotted around the electrode 12 to cause a drop in measured current and consequential increase in impedance; [0038], [0051]); 
(b) outputting the RF signal at a second, lower, power level for a predetermined third period in response to the measured impedance reaching or exceeding substantially the threshold (during a second phase when the impedance threshold has been reached, control unit 50 commands power unit 44 to apply energy at a second power level lower than the first power level; [0054], [0056], [0061]).
Elgaard et al. fail to disclose the measured impedance to be no more than substantially 150 while the first phase occurs when outputting the RF signal at the predetermined first power level and the measured impedance reaching or exceeding substantially 150 when switching to the second phase and outputting the RF signal at the second, lower power level, the first period is no more than substantially 20 seconds and the predetermined first power level to be substantially 40 W.  However, Elgaard et al. discuss that a skilled person will be able to determine suitable ablation parameters, including ablation energy level, ablation time duration, and impedance levels, from common general knowledge in the art ([0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed while the first phase occurs when outputting the RF signal at the predetermined first power level and the measured impedance reaching or exceeding substantially 150 when switching to the second phase and outputting the RF signal at the second, lower power level and the first period is no more than substantially 20 seconds and the predetermined first power level to be substantially 40 W, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, Farley et al. disclose a vessel occlusion apparatus (10) where a predetermined first power level is applied, the first power level being between 20-40 W.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Elgaard et al. such that the predetermined first power level to be substantially 40W in order to provide the benefit of a power level that is sufficient to constrict and/or shrink the HAS as taught by Farley et al. ([0003], [0410]) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgaard et al. (2015/0289930) in view of Farley et al. (2007/0055326), as applied to claim 1, in further view of Mayer et al. (2015/0105701).
Concerning claim 6, Elgaard et al. in view of Farley et al. fail to disclose the control unit configured to ramp up power to the predetermined first power level .  

Claim(s) 10 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgaard et al. (2015/0289930) in view of Farley et al. (2007/0055326), as applied to claims 1 & 15, in further view of Christopherson et al. (2002/0058933).
Concerning claims 10 & 23, Elgaard et al. in view of Farley et al. fail to disclose a check prior to application of heating energy at a power level between 3-5 W to determine whether impedance is between 80-125 .  However, Christopherson discloses a vessel occlusion apparatus comprising a control unit (99) that performs an impedance check (202) of low power duration prior to application of heating energy to close the vessel to verify the impedance is within a satisfactory range set by the control unit (99) or the operator.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Elgaard et al. in view of Farley et al. such that the control unit performs a check prior to application of heating energy at a power level to determine whether impedance falls within a desired predetermined range in order to provide the benefit of ensuring proper treatment as taught by Christopherson et al. ([0123], [0190]; Fig. 10)  Elgaard et al. in view of Farley et al. and Christopherson et al. fail to specifically disclose the power level to be between 3-5 W and the .  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Elgaard et al. in view of Farley et al. and Christopherson et al. such that the power level is between 3-5 W and the impedance range is between 80-125 , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wu et al. (2009/0076409) teach various power increases can include linear, non-linear (e.g., exponential or parabolic) with a variable rate of increase ([0160]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794